DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 37-39, 46-47, and new claim 66, in the reply filed on 6/22/2022 is acknowledged.  The traversal is on the ground(s) that all of the invention groups are intertwined and search of one group would necessarily require search of the other groups.  This is not found persuasive because the presented Restriction Requirement was under the basis of Unity of Invention. In the Restriction Requirement, the Examiner found that the technical feature common to all invention groups is not a special technical feature as it does not make a contribution over the prior art, and Applicant has not disputed this finding. Therefore, the Examiner maintains that unity of invention is not present and restriction is proper. In any case, each of the different invention groups would require unique search queries (Groups I, III, and IV would require consideration of a core and cladding which is not included in Group II; Group II includes positively recited method steps which are not required by Groups I, III, and IV; etc.). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3, 13-16, 19-21, 33, 48-49, 51, and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/22/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 and 2/3/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-39, 46-47, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the blue-violet light" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for the same reason as the base claim(s) upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-39 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Application Publication 20150182646) (already of record) in view of Bauco (US Patent Application Publication 2015/0144802), Goldenberg (US Patent 5,989,243), and Ishikawa et al. (JPH1138238A) (machine translation of written description relied upon).
Regarding claim 37, Anderson et al. discloses a light delivery system configured to irradiate a pathogen sample comprising an amount of colony forming units with light having a wavelength in the range of 380 nm to 495 nm (reads on blue-violet light, which is taken to mean light having a wavelength from about 380 nm to 495 nm, consistent with Applicant’s specification at para. 68) for an exposure time within the range of 30 minutes to 48 hours such that the amount of colony forming units of the pathogen sample are reduced by about amounts ranging from about 5-log reduction to about 7-log reduction (para. 32-43) (Figs. 1-7, sheets 1-7 of 16), the light delivery system comprising:
a blue-violet light irradiating device that emits a light at a wavelength within the range of from about 380 nm to about 495 nm (para. 32-43) (Figs. 1-2), wherein the blue-violet light irradiating device comprises an optical fiber (para. 32).
As to the limitation of the core, cladding surrounding the core, and outer surface, although Anderson et al. does not explicitly mention these features, they are necessarily present in the invention. Anderson et al. discloses that the optical fiber discussed above is “an optical-fibre light guide” (para. 32), and Arecchi et al. provides evidence that optical fibers, by definition, necessarily comprise a core, a cladding surrounding the core, and an outer surface (see outer surface of the cladding in the Figure) (p. 53). Therefore, the disclosed invention of Anderson et al. inherently comprises a core, a cladding surrounding the core, and an outer surface. 
As to the limitation of the light comprising an average power density of about 5 mW/cm2 to about 30 mW/cm2, Anderson et al. clearly discloses general conditions for the light dosage applied by the system for bacterial inactivation (para. 32-43) (Figs. 1-7, 10-13) and discloses that as the intensity of the light decreases, so does the inactivation rate (para. 39). It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). It would have been well within the purview of one of ordinary skill in the art to discover an optimum or workable range for the average power density of the light in order to achieve a desired level of bacterial inactivation. 
Anderson et al. is silent as to the optical fiber being a light diffusing fiber comprising a plurality of scattering structures positioned within the core, the cladding, or both the core and the cladding; and wherein the core comprises glass doped with 300 ppm or more of a hydroxyl material and the cladding comprises glass doped with 300 ppm or more of a hydroxyl material.
As to the claimed scattering structures, Bauco discloses a light delivery system configured to deliver light for killing bacteria (para. 27-32) (Figs. 1-1a, sheet 1 of 4) comprising a light source configured to deliver light having a wavelength in the blue-violet range (para. 41) and an optical fiber comprising a core surrounded by a cladding connected to the light source (para. 27, 33). The optical fiber is a light diffusing optical fiber (para. 27) comprising a plurality of scattering structures positioned within the core (para. 29), wherein the scattering structures allow light from the light source to travel outwardly from the core to produce uniform illumination along the entire length of the fiber thereby promoting effective purification (para. 29-32, 42) (Figs. 1-1a).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the optical fiber disclosed by Anderson et al. to be a light diffusing optical fiber comprising a plurality of scattering structures positioned within the core, as Bauco discloses that such a fiber permits light to travel outwardly from the core to produce uniform illumination along the entire length of the fiber thereby promoting effective purification, and the skilled artisan would have been motivated to provide uniform illumination along an entirety of the fiber to promote inactivation of contaminants. 
As to the limitation of wherein the core comprises glass doped with 300 ppm or more of a hydroxyl material and the cladding comprises glass doped with 300 ppm or more of a hydroxyl material, Goldenberg discloses a light delivery system comprising an optical fiber (30) configured to transmit light in the blue-violet range from a light source (Fig. 1, sheet 1 of 4) (col. 4 line 48-col. 5 line 36, col. 7 lines 51-52). The optical fiber comprises a core and cladding both made of silica glass (col. 5 lines 4-60, col. 7 lines 28-35). Goldenberg discloses that transmittance of light in the aforementioned range is enhanced by forming the core from glass doped with 1200 ppm of a hydroxyl material (OH) (col. 5 line 4-col. 6 line 9, claim 6).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the core disclosed by Anderson et al. to comprise glass doped with 1200 ppm (falls within the claim range) of a hydroxyl material, based on the teachings of Goldenberg, in order to enhance transmission of light in the blue-violet range through the optical fiber.
Anderson et al. as modified by Goldenberg does not expressly teach, in addition to the core, the cladding also comprising glass doped with 300 ppm or more of a hydroxyl material. 
However, Ishikawa et al. discloses that it was known in the art to form both of the core and cladding of an optical fiber from silica glass doped with OH in order to arrive at a fiber having optical properties that remain stable even in the event of temperature changes (para. 9-10, 20-21, 40).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the cladding disclosed by Anderson et al. to also comprise glass doped with 1200 ppm of a hydroxyl material, as in the core material taught by Anderson et al. in view of Goldenberg, in order to achieve stability over various temperatures as taught by Ishikawa et al. 
Regarding claim 38, Anderson et al. does not expressly teach wherein the average power density is from about 7.2 mW/cm2 to 11.25 mW/cm2. However, Anderson et al. clearly discloses general conditions for the light dosage applied by the system for bacterial inactivation (para. 32-43) (Figs. 1-7, 10-13) and discloses that as the intensity of the light decreases, so does the inactivation rate (para. 39). It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). It would have been well within the purview of one of ordinary skill in the art to discover an optimum or workable range for the average power density of the light in order to achieve a desired level of bacterial inactivation. 
Regarding claim 39, Anderson et al. discloses wherein the exposure time is 2 hours (Figs. 5, 8).
Regarding claim 66, the entirety of the claim is directed to an intended use of the system. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). Anderson et al. clearly discloses that a user can control the duration of light delivery by the system (i.e., a user can clearly control when light delivery is turned on and off) (see exposure times disclosed in para. 32-43 and Figs. 1-7, 10-13). The system disclosed by Anderson et al. is structurally capable of operating such that the light is pulsed according to a first pulse cycle and a second pulse cycle, wherein the first pulse cycle comprises a first pulse duration, wherein the second pulse cycle comprises a second pulse duration, and wherein the first pulse duration is greater than the second pulse duration, because a user could turn the light on and off for a first duration (“first pulse duration”) and subsequently turn the light on and off again for a second duration (“second pulse duration”) wherein the user decides how long each duration is. Because modified Anderson et al. teaches every positively structural limitation of the claim (see rejection of claim 37, above) and is fully capable of operating in the manner claimed, the prior art meets the claimed subject matter of claim 66. 

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Application Publication 20150182646) (already of record) in view of Bauco (US Patent Application Publication 2015/0144802), Goldenberg (US Patent 5,989,243), and Ishikawa et al. (JPH1138238A) (machine translation of written description relied upon), as applied to claim 37, above, and in further view of Owen et al. (US Patent Application Publication 2005/0152146) and RP Photonics Encyclopedia (“Polarization of Laser Emission”). 
Regarding claim 46, Anderson et al. discloses a light source optically connected to the light irradiating device (para. 32), wherein the light source is a lamp (para. 32).
Anderson et al. is silent as to the light source being linearly polarized.
Owen et al. discloses that semiconductor light sources such as laser diodes offer significant advantages over conventional lamps including improved safety and efficiency (para. 5-7) and that it was known in the art to use laser diodes as a light source for producing light in the blue-violet range for a cleaning application (para. 34).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the light source disclosed by Anderson et al. to comprise one or more laser diodes, based on the teachings of Owen et al., as the skilled artisan would have been motivated to use a light source with increased efficiency and safety.
Anderson et al. as modified by Owen et al. does not expressly teach that the light source is linearly polarized; however, RP Photonics Encyclopedia discloses that the light output of a laser light source is typically polarized and this “normally means a linear polarization state”.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the light source taught by the prior art combination to be a linearly polarized light source, based on the teachings of RP Photonics Encyclopedia, as the skilled artisan would have been motivated to select a light source having properties that are conventional and easily investigated.  

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Application Publication 20150182646) (already of record) in view of Bauco (US Patent Application Publication 2015/0144802), Goldenberg (US Patent 5,989,243), and Ishikawa et al. (JPH1138238A) (machine translation of written description relied upon), as applied to claim 37, above, and in further view of Owen et al. (US Patent Application Publication 2005/0152146).
Regarding claim 46, Anderson et al. discloses a light source optically connected to the light irradiating device (para. 32), wherein the light source is a lamp (para. 32).
Anderson et al. is silent as to the light source being a laser diode.
Owen et al. discloses that semiconductor light sources such as laser diodes offer significant advantages over conventional lamps including improved safety and efficiency (para. 5-7) and that it was known in the art to use laser diodes as a light source for producing light in the blue-violet range for a cleaning application (para. 34).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the light source disclosed by Anderson et al. to comprise a laser diode, based on the teachings of Owen et al., as the skilled artisan would have been motivated to use a light source with increased efficiency and safety.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zaborsky (US Patent Application Publication 2019/0192879) is directed to a disinfecting light delivery system configured to emit light in the blue-violet range wherein the system comprises an optical fiber comprising a core, cladding, and scattering structures.
Montgomery et al. (US Patent Application Publication 2008/0254405) is directed to using a blue-violet light source connected to an optical fiber to completely kill bacteria.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799